OFFICR   OF THE   ATTORNEY    GENERAL     OF TEXAS
                            AUSTIN
                                     11




Honorable H. C. Neavss
county hudltor, wayaon    county
ghoraan, Tsxar

Dear Sir:




          We aoknowledgs r60                   letter, nhloh reada,
ia part, M r0liw8:




                         rtalnlng to the above qwrtlonz




            "'TO ALL COUNTY TAX lessors-COtiTORS

          "'SUBJECT: DIeposition or the 254 oollsoted rrom
     Agent for Certlrioata or Tltls and Retained by the
     Aseesaors-Colleotore or Taxes a8 Designated Agent.
                                    -,
                 1                       3
E&orable   B-. Gr‘l&vaa,   page 2
HOnorable R, C; Heaves, pwe   5




     have deposl$ed this fund. Disbgrsem4nts may be
     Blade iTomthin fUyl by $‘ou’ior,~the pWpo80 et pq-
     ing expense8 neoaa~aary to erriaientiy pei-forcthe
     butlerrequired br you in tbg t%rt$tioate o? Title
     Aat.

       %%I reallw that    fin a numbaX Of.#IJMll~OOUU~i48
     there ls$ot aufiiaient title business$s~ra;t
     the employment of a full-tM8    olerk.
     staXtO88, it f8 8%&48t4d that;  th4 Olerk assi@.Md
     these dut.248 be pafd prOp0rtiOnately on a part-time
     basin rron title k~iae awl,the remainder of the sal-
    'arp be paid out ~oi other if308 0r four ,0rrw4.

       w!Wu raqueet that an aaourato record be maln$alned:
     by you of all moei+     #nd &i~bur~em@nte Uider th8
     Sert5rioat.e of Tit&o Bill.  En this oonneQtlo9.we
     re~qqtmt
            that roti etalntain'reOoXd6
                                      Of diebux8emnt*
     UAd8xthe ~0110wSn~ aoooiintsr
                                   i
                                                                /

Honorable R. C. Neaves, page 4




     exaeed 'the retained amoulits actually 08 deposit.

       *c'Phe balanoes on hand at tha:end 41 eaaja quarter
     msy b&retained until iaHhef,nirtide.    At the pre-
     sent time, it is our lstentipn to olose such aooounts
     on Deaember 51 ofaaob year, wlththe bal.anoe 61% hand
     at that time to b9 reportad and transal.tted to the
    .State rtk@rap PepeZtment .?or NptUttt to the State High-
     way lM4&.


       "cT~~Depart08it requests that @.l ~deptltfeeem-
     ployed by god handUn& Certifioates of Title be bonded
    .ancthatthe   bonapm4iuatlbe  paid feo*thlsfund,the
     bond8 beln$ r0tdn8a & y&u- QO6SW$diC+O.' * * **
                                                                               :

       ~Bonor~ble H. 4. Neaves, page 5
                                                                           i       ;




               returned to.tha oounty tax assessor-qolleotore
               by this Department aftEer:theeourt deoieion hold-
               ing that this Depsrtmnt had no interest in suah
               reestw


                Subsequently, lntha oase of State v. Glass, 161 5. W.
        (Zd) 296, rehearlngdenfea   Santiary 83, 1943, wrlt of error re-
        fqrd, the Court of Oivll Appeals held that the assessor and
        oolleotor of taxes ia diache,rglIigthe dutgea requited of him
        uuder the Certiiloate OS %tlr hot Se not ~lsohairging   any dub
        ties pertainlug to any separite agenpy or orfloe,‘but that all
        such duties required of hia are~##v@     autkes added by the statu;,
       ,3&s to the offloe of assessor a& @e8 eat-or of tams;, and that
        such fqw~e were to bs~aooouated for byJr,&&to the oountfIn the




       their   aedctrlea.

: _.
..RonorableR'. C. Naavee., pb&e 6
                         I
                             3


       Honorable R. C. Beams,              p~fge 7




       agalust Fox, its Tax Aaeeaeol?, for salaries paid by Fox to
       his d8putlee rpr the years.1990 to 1986. The deputies wara
       paid from fees of orfloe oolleoted   br Fox. At the trial it
       was oontended by the oouhty that the Tax Ae%eusor was not en-
       titled to oredlt ior the ualarlee paid to da#utles baoause ha
       did not rpake applloatlon to the oomlssionera*  oourtfor au-
       thority to appoint deputlea and the oomuWrrlonersg court had
       not granted auah autbDrlty aa required by statute. See A&l-
       01s b909, supra.    The Oou@t aontinuadr
1.
               l* * * War does it appear that. the aomvle-
             elonere' oourti, at any time during said parlod,
            entered an order fixing %he number of deputies
            to k ,appointea 01:rixw     ‘%he.
                                            aimunt of their
            *alarlea; aa the etatute pre8orib~a. The 0ountJr
                     that, beoauea the ourrqnt
            i.uLnrlst*                          statutory pro-
            'visions fa the various reapecfta stated wore not
            met, lrox is not entitled to the aredlt dlafmed
            br him, tid that the ~auau r#.alaed by him, 09 ao-
            yp$mor    said salaries, are unfawfally retained.



                The Oourt rule&t
.,..     ..~...~
              .,,,~.,.,..>
                         .~..~..  . . ~,,., :...~ .,,~:ir&y.;)
                             .~..~.,..                   :,Honorable H4 0. Xeaves , @a@e 8,




        g&~ .v. ‘Oa*nes,106’9. a, (&id)SW, waa ,a aotion on’
beheir 0) wgiron 0ougty~ againat $%r ro~ratar:eherirr to reooveg
certain sum pald.,,byhim and aertain ieee retained by him ae de-
auotion8.~ Rae   or the oauee al aotlon uae~based tlpoq )EOO paid..
a depot~p alwrif$~,:


        *While the deputation reeord8 40 not ~show his
      appoint-at arid the falnutsahof the oomnirs~anerlr*
      court do net,.reveal WY o,rder. i+ing    hle oompenea-
      tlon j thi8 .‘SQIUwas ala&at&I 4:: a dedwtlon in




                                   :
                                                     .
                                       _-   J,:‘:.
        taking $t#t~&mrrideratioa that the .rees~o&leOted wore actually    '
        spent ror th+ parpee ~~iatina0a.by the Es,giel.aWre, that the
        aseessOrioOlleotbr~or'tatea,act~    in good raSth and did not
        prorlt, Or~~se& to, prorlti Dr his a?te, iialn,l.aw, aa~well as
        fir goad ooasixl~no~eapd ralr dealI%,, authorleed to ra!iil saoh
        erpenditctxetitide by thcas8ess+ot and oolleator f3ftaxer in'
        adn&nist&ring~~the~WOtor Ber$llYoate or TitZe dot.
                                                Ymuyi very truly




,



    t